Appeals from the Board of Tax Appeals.
Herbert, Judge.
Where a merchandiser is engaged in the redemption of trading stamps or coupons in exchange for articles of merchandise and publishes a catalog listing numerous articles therein, together with the price of each article in coupons having a value of “one cent or more,” the Tax Com*68missioner, in ascertaining a price base under the provisions of Section 5739.01 et seq. of the Revised Code, for the assessment of sales tax on such sales transactions, may take into consideration the “value” of each such article in coupons or trading stamps as displayed in the merchandisers catalog and convert such value into money.
Decisions affirmed.
Zimmerman, Matthias and O’Neill, JJ., concur.
Gibson, J., concurs in the syllabus and judgment.
Taft, C. J., and Griffith, J., dissent.